Citation Nr: 0406834	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-10 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1990 to December 2000.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  A videoconference 
hearing was conducted by the undersigned Veterans Law Judge 
in September 2003.

This appeal is REMANDED, in part (issue listed as #2 on 
preceding page), to the RO via the Appeals Management Center 
(AMC), in Washington D.C.  VA will notify you is further 
action is required on your part.


FINDING OF FACT

Sinusitis was not manifested in service, and is not currently 
shown.


CONCLUSION OF LAW

Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

The veteran was notified why service connection was denied 
for sinusitis in the November 2001 RO rating decision, as 
well as in a March 2003 statement of the case (SOC).  A March 
2001 letter (prior to the rating appealed) advised the 
veteran of the evidence needed to establish service 
connection for his claimed disorder, and of his and VA's 
respective responsibilities in claims development.  The March 
2003 SOC outlined pertinent VCAA provisions.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was 
held invalid in that it provided 30 days to respond to 
notice, which was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  

While the March 2001 letter advised the veteran to respond in 
60 days, it went on to inform him that evidence submitted 
within a year would be considered.  At any rate, everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  Under the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 
2003) (to be codified at 38 U.S.C. § __), the Board may 
proceed with consideration of the appeal.  In one form or 
another the veteran has now received all required notice, and 
has had more than ample time to respond.  

Regarding the notice content guidelines of the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), while the 
veteran was not specifically advised to submit any evidence 
in his possession pertaining to the claim, he effectively 
preempted any need for such notice by indicating, in 
September 2002 and January 2003, "I do not have any 
additional evidence to provide....."  He is not prejudiced by 
any technical notice deficiency along the way.  See Conway v. 
Principi, No. 03-7072 (Fed. Cir. January 7, 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA examinations have 
been conducted.  He has not identified any records 
outstanding pertinent to the matter being addressed on the 
merits.  All of VA's notice and assistance duties, including 
those mandated by the VCAA, are met.

Factual Background

Service records reflect that the veteran was treated for 
nasal-related complaints in August 2000.  Examination 
findings were reported to be benign.  Rhinitis was diagnosed.  
A December 2000 service separation examination report shows 
that allergic rhinitis, "NCD" [not considered disabling] 
was diagnosed.  

On July 2001 VA examination the veteran provided a history of 
episodes of nasal congestion and post-nasal drip beginning in 
1994.  He indicated that military physicians had diagnosed 
him as having sinusitis.  He also noted that he was taking 
decongestants as needed.  Examination of the nose showed some 
mild bilateral nasal congestion.  Bilateral nostril 
obstruction and postnasal drip was also reported.  Sinus X-
rays, dated in April 2001, and associated with the claims 
file, were noted to reveal no significant abnormalities of 
the paranasal sinuses.  Chronic allergic rhinitis with 
recurrent acute exacerbations was diagnosed.  Sinusitis, 
transitory, not found at present was also reported.  

Several VA outpatient treatment records, including those 
dated in May and December 2001, and June and July 2002 
include a diagnosis of rhinitis.  

On April 2003 VA examination the veteran complained of 
chronic allergic rhinitis.  Examination of the nose revealed 
moderately severe bilateral nasal congestion.  Some blood 
involving the mucous membrane of the right nostril was also 
mentioned to be present.  Bilateral obstruction due to 
congestion and postnasal drip was also reported.  No 
tenderness of the sinuses was observed.  Chronic allergic 
rhinitis with recurrent acute exacerbations, very symptomatic 
was diagnosed.  

At his September 2003 hearing before the undersigned Veterans 
Law Judge, the veteran testified that while he claims to have 
sinusitis which was manifested during his period of service, 
and which was allegedly diagnosed at a VA clinic in El Paso, 
Texas following his release from service, no medical provider 
has informed him that he actually has sinusitis, only that he 
has allergic rhinitis.  


Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a disability manifested by sinusitis.  
In the absence of proof of a present disability, there cannot 
be a valid claim of service connection.  See Hickson, supra.  

The veteran was advised in March 2001 that to establish 
service connection for a claimed disability, he must show 
that he has such disability and that it is related to disease 
or injury in service.  While he alleges he has sinusitis, 
which began during his period of active service, he has not 
submitted any evidence of a current diagnosis.  Additionally, 
while he asserts that he was informed by a VA medical 
provider in El Paso, Texas that he in fact has sinusitis, 
review of records from this medical treatment facility, while 
showing several diagnoses of allergic rhinitis (which is 
service-connected), do not include a diagnosis of sinusitis.  
VA has exhaustively attempted to assist him in establishing 
that he has the disability claimed.  The examinations 
scheduled by the RO for that purpose have established that he 
does not.  See VA examination reports, dated in July 2001 and 
April 2003.  As a layperson, the veteran is not competent to 
establish by his own opinion that he has sinusitis or to 
relate such disability to service.  See Espiritu, supra.  

The evidence is not so evenly balanced that there is doubt as 
to any material issue.


ORDER

Service connection for sinusitis is denied.


REMAND

Initially, the Board observes that, as was the case with the 
issue of entitlement to service connection for sinusitis 
addressed above on the merits, all pertinent mandates of the 
VCAA and implementing regulations are met concerning this 
issue (entitlement to service connection for a low back 
disorder) as well.  

The veteran claims that service connection is warranted for a 
low back disorder.  VA medical records on file show that he 
has been treated on numerous occasions in 2001 and 2002 for 
low back-related complaints.  A February 2002 VA consultation 
sheet shows that the veteran indicated that his low back pain 
began 2 1/2 years earlier (which would have been during his 
period of active service).  Degenerative joint disease and 
degenerative disc disease of the lumbar spine has also been 
diagnosed.  See VA X-ray reports, dated in February and 
November 2002, respectively.  

Subsequent to the SOC in March 2003, in March 2004, the 
veteran submitted a VA fee-basis MRI [magnetic imaging 
resonance] report dated in February 2004, which shows 
findings reflective of a mild broad-based disc bulge at L4-5.  
The RO has not reviewed this evidence, and the veteran did 
not include a waiver.  Initial consideration of this evidence 
by the AOJ is required.  See DAV, supra.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a low back disorder since 
April 2003.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records, which have 
not already been obtained. 
 
2.	The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of all present low back 
pathology. All clinical findings should be 
reported in detail, and all necessary tests 
should be accomplished. The examiner should 
provide an opinion as to the likelihood that 
a current low back disorder had its onset in 
or is otherwise related to the veteran's 
period of military service. The veteran's 
claims folder should be made available to 
the examiner for review in conjunction with 
the examination. The examiner should explain 
the rationale for all opinions given.

3.  	Thereafter, the RO, following its 
review of the entire record (to include 
the recently submitted February 2004 MRI 
examination results and the report of the 
above-ordered VA orthopedic examination), 
re-adjudicate the claim.  If the claim 
remains denied, the RO should issue an 
appropriate supplemental SOC, and give 
the veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the 
Board, if in order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claim and to satisfy the mandates of the 
Federal Circuit in the DAV decision cited above.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.




	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



